                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                    Plaintiff,                                 8:17CR246

      v.
                                                     MEMORANDUM AND ORDER
ORLANDO J. LASLEY,

                    Defendant.


      This matter is before the Court on the Appeal of the Magistrate Judge’s Order,

ECF No. 98, filed by Defendant Orlando J. Lasley (“Defendant”). The Defendant objects

to the Magistrate Judge’s Order of April 26, 2019, ECF No. 19, denying the Defendant’s

Motion to Review Detention and Request for Hearing, ECF No. 93.

                                    BACKGROUND

      The Defendant was charged on July 18, 2017, with assault causing serious

bodily injury in violation of 18 U.S.C. § 113(a)(6) and § 1153 (Count I) and assault of an

intimate or dating partner, causing substantial bodily injury, in violation of 18 U.S.C. §

113(a)(7) and § 1153 (Count II). Indictment, ECF No. 1. On July 26, 2017, he was

released on conditions, ECF No. 11. On September 11, 2017, a Petition for Action on

Conditions of Pretrial Release was filed, ECF No. 35, alleging violations of the

Defendant’s conditions of release, including his failure to communicate with his Pretrial

Services Officer as directed, his failure to maintain or seek employment, and his

unauthorized change of residence. The officer noted that efforts to communicate with

the Defendant had been unsuccessful since August 18, 2017, and his whereabouts

were unknown. Id. A warrant was issued for the Defendant’s arrest. ECF No. 36.
       The Defendant appeared for trial on September 12, 2017, and he was taken into

custody on that date pursuant to the warrant for his arrest.         A Pretrial Services

Violations Report was filed on September 13, 2017, ECF No. 39, detailing the

Defendant’s non-compliance with the conditions of his release and recommending that

he remain in custody pending further proceedings.

       A jury returned a verdict of guilty on both Counts on September 15, 2017, and

the Defendant was sentenced on December 11, 2017, to a term of 33 months custody

on each Count, to be served concurrently, followed by three years of supervised release

on each Count, also to be served concurrently. He was remanded to the Bureau of

Prisons at the time of sentencing.

       The Defendant appealed, and on February 27, 2019, the U.S. Court of Appeals

for the Eighth Circuit reversed and remanded, finding that this Court’s response to a jury

question effectively amended the Indictment by allowing the jury to consider evidence of

injuries suffered by the victim that were not specified in the Indictment. ECF No. 87, 88.

       Jury trial is now scheduled to begin on June 4, 2019, and the Defendant seeks

release from custody.     The Magistrate Judge denied his request for release from

detention, concluding that there were no new circumstances or information to consider

relating to Defendant’s risk of non-appearance or danger to the community. Magistrate

Judge Order, ECF No. 97 at Page ID 862, citing 18 U.S.C. § 3142(f)(2). She based her

decision on “Defendant’s previous violations of pretrial release, as well as the nature of

his charges, past convictions for crimes of violence, and record of previous failures to

appear[.]” Id.

                                      STANDARD

                                            2
      “Unless additional evidence is received on review, the district judge reviews an

order of release or detention de novo on the record made before the magistrate judge.”

NECrimR 46.2(c); see also 18 U.S.C. § 3145(b).

                                     DISCUSSION

      No additional evidence has been received, and the Court reviews the Magistrate

Judge’s Order de novo on the record, including the record of the trial proceedings.

      Detention is appropriate where the Government proves by clear and convincing

evidence that a defendant is a danger to others or to the community, or where the

Government proves by a preponderance of the evidence that a defendant is a risk of

flight and that, in either case, there are no conditions or combination of conditions that

will assure the safety of the community or the defendant's appearance at future court

proceedings. 18 U.S.C. § 3142(e)(1). In determining whether detention is appropriate,

the Court must consider the following factors:

      (1) the nature and circumstances of the offense charged, including
      whether the offense is a crime of violence, a violation of section 1591, a
      Federal crime of terrorism, or involves a minor victim or a controlled
      substance, firearm, explosive, or destructive device;

      (2) the weight of the evidence against the person;

      (3) the history and characteristics of the person, including—

             (A) the person's character, physical and mental condition, family
             ties, employment, financial resources, length of residence in the
             community, community ties, past conduct, history relating to drug or
             alcohol abuse, criminal history, and record concerning appearance
             at court proceedings; and

             (B) whether, at the time of the current offense or arrest, the person
             was on probation, on parole, or on other release pending trial,
             sentencing, appeal, or completion of sentence for an offense under
             Federal, State, or local law; and


                                            3
       (4) the nature and seriousness of the danger to any person or the
       community that would be posed by the person's release.

18 U.S.C. § 3142(g).

       The Defendant argues that “[t]he vacation of his conviction and the appellate

court’s ruling, alters the decision calculus as it affects the weight of the evidence again

[sic] Mr. Lasley.” ECF No. 98, Page ID 866. “With the Eighth Circuit’s holding that

inadmissible hearsay came into evidence at Mr. Lasley’s trial, the weight of the

government’s case has shifted substantially.” Id. at Page ID 866-67.

       This Court disagrees. The factors listed in 18 U.S.C. § 3142(g) weigh in favor of

detention. Defendant is charged with crimes of violence.         At trial the government

demonstrated, by clear and convincing evidence, that the Defendant is a danger to

others and to the community. Excluding the hearsay statement discussed in the Court

of Appeals’ opinion, which the jury was instructed not to consider for the truth of the

matter asserted, the evidence against the Defendant was still clear and convincing. The

Defendant’s criminal history also includes convictions for a series of serious criminal

assaults dating back to 2005. See Presentence Investigation Report, ECF No. 61,

Page ID 234-36.

       The Court is mindful of the fact that there was no hearing on the Pretrial Service

Violation Report, ECF No. 13, because the filing of the report, the execution of the

arrest warrant, and trial all occurred in quick succession. Giving the Defendant every

benefit of the doubt regarding the allegations in the Petition for Action on Conditions of

Pretrial Release, ECF No. 35, and the Pretrial Services Violation Report, ECF No. 39,

which raised concerns of flight risk, the Court still concludes that the Government


                                            4
demonstrated by clear and convincing evidence that the Defendant is a danger to

others and to the community.

                                    CONCLUSION

      Having considered the record in light of the factors listed in 18 U.S.C. § 3142(g),

the Court agrees with the Magistrate Judge that the evidence demonstrates Defendant

is a danger to other persons and to the community. The Court is not persuaded that

any combination of conditions mitigate these concerns. Accordingly,

      IT IS ORDERED:

      1.     The Defendant’s Appeal, ECF No. 98, of the Magistrate Judge’s Order is

             denied; and

      2.     The Magistrate Judge’s Detention Order Pending Trial, ECF No. 97, is

             affirmed.

      Dated this 10th day of May 2019.


                                               BY THE COURT:

                                               s/Laurie Smith Camp
                                               Senior United States District Judge




                                           5
